DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/20/2022.
Election/Restrictions
Applicant’s election without traverse of invention III in the reply filed on 7/20/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 and 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.03(V) “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”
As to Claims 14 and 31,
The phrase “each canonical cycle comprising: closing the pre-charge switch until the capacitor is charged;  closing a measurement switch for an associated subsequent inductor associated with a movable surface for a measurement interval of time; opening the measurement switch; reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element” on the last ten lines lacks proper written description.  While applicant discloses certain components such as switches (see element 110 in Figure 1A) and a timing diagram in Figures 2, 3, and 5, applicant does not reasonably disclose any component that is reasonably capable of controlling the switches, reading the capacitor voltage, and estimating the separation distance as claimed.  The Examiner acknowledges that applicant does disclose a measurement switch actuation control in paragraph [0014] as well as precharge signal control in paragraph [0025]. However, none of these elements are apparent well known that devices that are capable of performing the above claim feature.  As best understood, the precharge signal control is a device that can provide the precharge signal, but this signal is, as best understood, only disclosed to be a regularly repeating signal like 202 shown in Figure 2.  The disclosure does not inherently include a processing device capable of performing the above features or to provide the signals shown in Figures 2, 3, and 5, because a clock or plurality of clocks could provide the disclosed signals. While applicant may rely upon that which is well known in the art, applicant must reasonably present a sufficient disclosure to demonstrate how applicant is implementing the claim features, including reasonable guidance as to what elements or features applicant is relying upon that are well known in the art, should applicant desire to rely upon that which is well known in the art. In the instant case, applicant does not provide any guidance as to what elements applicant uses to control the switches, read the capacitor voltage, and estimate the separation distance as claimed.  Applicant does disclose an analog to digital converter, but such a device is not reasonably capable of performing the above claim features.  Applicant does not make clear what type of well known element or component that applicant intends to rely upon to implement the above claim features, and applicant does not disclose any component or structure element in the disclosure that would be reasonably capable of performing the above claim features.  As such, the above phrase lacks proper written description.
The phrase “reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element” on the last three lines lacks proper written description.  As explained in the above MPEP section,  an original claim may lack written description when “the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.”  In the instant case, applicant does not provide any explanation or guidance as to how applicant is using a capacitive voltage to estimate a separation distance from the inductor to the loss element. Applicant does not disclose any formula, flow chart, or other reasonable explanation to demonstrate how applicant is implementing the feature to therefore establish possession.  Furthermore, neither the claim or overall disclosure disclose any element that is reasonably capable of estimating the distance as claimed.  Applicant does not disclose any form of processing device, such as a microprocessor, that would be reasonably capable of performing the claim feature.  The Examiner acknowledges that applicant does disclose a measurement switch actuation control in paragraph [0014] as well as precharge signal control in paragraph [0025]. However, none of these elements are apparent well known that devices that are capable of performing the above claim feature.  As best understood, the precharge signal control is a device that can provide the precharge signal, but this signal is, as best understood, only disclosed to be a regularly repeating signal like 202 shown in Figure 2.  The disclosure does not inherently include a processing device capable of performing the above features or to provide the signals shown in Figures 2, 3, and 5, because a clock or plurality of clocks could provide the disclosed signals.  The Examiner further acknowledges that paragraph [0031] states that a second order or higher equation which curve fits the capacitor voltage to estimates of separation distance.  However, applicant does not provide any example of this equation or how it is used to provide an estimate of separation distance, and as best understood, not every second order or higher equation would allow for the above noted curve fitting. The above claim feature therefore lacks proper written description because the original disclosure neither reasonably explains how applicant is estimating the separation distance, or disclose any device or element that is reasonably capable of estimating the separation distance either in the claims or overall disclosure.
As to Claim 15,
The phrase “where converting the capacitor voltage to a an estimate of separation distance includes a comparison with one or more previous separation distance estimates to estimate a moveable surface velocity” on lines 2-6 lacks proper written description.  Similar to what was noted above, applicant does not reasonably explain how applicant implements this claim feature in order to establish possession  While applicant states that a comparison is made, applicant does not disclose how applicant implements a comparison between the distances, how applicant estimates a velocity, or how taking a comparison between distances provides a velocity.  Taking a difference between two distances does not provide a speed or velocity, and instead such a comparison would provide another distance value.  This feature therefore lacks proper written description because applicant does not disclose what structural element, such as a microprocessor, is used to implement the above claim feature, or how applicant obtains an estimate of a velocity from a difference between distances.
As to Claim 17,
The phrase “the plurality of moveable surfaces comprises a plurality of keyboard keys, each keyboard key having an associated rest and depressed calibration value used in forming an associated conversion of the capacitor voltage to an associated separation distance” on lines 2-7 lacks proper written description.  Applicant recites and discloses that the above calibration values, but applicant does not reasonably disclose how applicant is using these values.  Applicant does not provide any reasonable guidance as to how these values are used in forming the conversion, and applicant does not disclose any device capable of using these values in the claimed manner.  Applicant does not disclose any flow charts, formulas, or other reasonable explanation to demonstrate possession of the claim feature.  
As to Claim 21,
The phrase “a controller is configured to perform the canonical sequence of: the closing of the pre-charge switch; the closing of the measurement switch; the opening of the measurement switch; the reading of the capacitor voltage; and the estimation of separation distance from a respective inductor to the loss element” on lines 2-9 introduces new matter.  The original disclose does not disclose a controller in any manner, and it does not disclose a controller that performs the above features.  For example, applicant could have used individual clocks to close and open the above switches, and another undisclosed device to estimate the separation distance.  Applicant does not disclose any single device that performs all of the above features, and applicant does not disclose a specific type of device, and thus does not disclose a controller.  Further, the Examiner notes that applicant is now claiming that the analog to digital converter (ADC) reads the capacitor voltage (see Claim 29).  Applicant is therefore, in one instance, claiming that the controller is reading the voltage, but in another instance is claiming that the ADC is reading the voltage, further evidencing that applicant does not originally disclose that a controller reads the voltage as claimed.  Lastly, applicant does not provide any disclosure as to how a controller would be used to estimate separation distance as claimed, and thus the addition of the controller, along with any mechanism it would use to perform the above claimed estimation, introduces new matter.
As to Claim 26,
The phrase “for each canonical cycle, a measurement switch for an associated inductor is closed, the measurement switch for the associated inductor is opened, and the capacitor voltage is read during an exclusive interval of time with respect to other measurement switch closures” on lines 2-7 lacks proper written description and introduces new matter.
1) While applicant discloses certain components such as switches (see element 110 in Figure 1A) and a timing diagram in Figures 2, 3, and 5, applicant does not reasonably disclose any component that is reasonably capable of controlling the switches, reading the capacitor voltage, and estimating the separation distance as claimed.  The Examiner acknowledges that applicant does disclose a measurement switch actuation control in paragraph [0014] as well as precharge signal control in paragraph [0025]. However, none of these elements are apparent well known that devices that are capable of performing the above claim feature.  As best understood, the precharge signal control is a device that can provide the precharge signal, but this signal is, as best understood, only disclosed to be a regularly repeating signal like 202 shown in Figure 2.  The disclosure does not inherently include a processing device capable of performing the above features or to provide the signals shown in Figures 2, 3, and 5, because a clock or plurality of clocks could provide the disclosed signals. While applicant may rely upon that which is well known in the art, applicant must reasonably present a sufficient disclosure to demonstrate how applicant is implementing the claim features, including reasonable guidance as to what elements or features applicant is relying upon that are well known in the art, should applicant desire to rely upon that which is well known in the art. In the instant case, applicant does not provide any guidance as to what elements applicant uses to control the switches, read the capacitor voltage, and estimate the separation distance as claimed.  Applicant does disclose an analog to digital converter, but such a device is not reasonably capable of performing the above claim features.  Applicant does not make clear what type of well known element or component that applicant intends to rely upon to implement the above claim features, and applicant does not disclose any component or structure element in the disclosure that would be reasonably capable of performing the above claim features.  As such, the above phrase lacks proper written description.
2) The phrase “the capacitor voltage is read during an exclusive interval of time with respect to other measurement switch closures” introduces new matter.  The Examiner acknowledges that applicant discloses time periods in which the capacitor voltage is read.  However, applicant does not originally disclose that these periods of time are exclusive interval of time with respect to other measurement switch closures in that applicant does not exclude the ability to read the voltage at other times, including other times the measurement switch is opened or closed.  As such, this phrase introduces new matter.
As to Claim 30,

    PNG
    media_image1.png
    451
    588
    media_image1.png
    Greyscale

The phrase “where an associated inductor includes at least one of a clamp diode or a damping resistor” on lines 2-3 introduces new matter.  The Examiner acknowledges that applicant discloses an associated inductor, clamp diode, and damping resistor as seen in the marked up figure above from applicant’s disclosure.  However, as seen above, each of these elements are their own distinct element.  While the associated inductor may be coupled or connected to the diode and resistor, it does not reasonably include these components as these components are distinct components that are not part of the actual resistor.  Applicant is claiming that the inductor itself includes and thus comprises the diode or resistor, but such a recitation introduces new matter because the inductor is not originally disclosed to include these components as explained above.  For the purpose of compact prosecution, and as best understood, this phrase is being interpreted to mean that a clamp diode or damping resistor must be present and where these elements are coupled to the inductor.
As to Claim 36,
The phrase “an associated measurement switch is enabled for approximately a quarter of a resonant cycle time for the capacitor and the associated inductor” on lines 2-4 introduces new matter.  Applicant’s original disclosure explains that “the measurement switch opens before 1/4 of an LC resonant cycle interval” in paragraph [0013].  Applicant does not originally disclose that the measurement switch is enabled for approximately a quarter of a resonant cycle time, which can reasonably include values not originally disclosed.  For example, the above phrase can reasonably include the enablement of the switch for values greater than a quarter of the resonant cycle time, where such values would be “approximately” a quarter of the resonant cycle time.  Furthermore, applicant’s disclosure is silent as to specific values for how long the measurement switch is closed or open.  While applicant does disclose a timing diagram such as that in Figure 5, this timing is not referenced to any specific values.  As such, while the measurement switch may be opened before a quarter of the resonant cycle time, the specific amount of time that it is opened and closed is not disclosed.  Applicant’s above claim recitation reasonably includes values not originally contemplated, such as those immediately before and after the quarter cycle time of the resonant circuit, and as such, this phrase introduces new matter.
As to Claim 38,
The phrase “where, during each canonical cycle, the pre- charge switch is sequentially closed and opened, after which the measurement switch is sequentially closed and opened for each movable surface, the capacitor voltage read during an interval the measurement switch is closed” on lines 2-6 lacks proper written description. While applicant discloses certain components such as switches (see element 110 in Figure 1A) and a timing diagram in Figures 2, 3, and 5, applicant does not reasonably disclose any component that is reasonably capable of controlling the switches, and reading the capacitor voltage. The Examiner acknowledges that applicant does disclose a measurement switch actuation control in paragraph [0014] as well as precharge signal control in paragraph [0025]. However, none of these elements are apparent well known that devices that are capable of performing the above claim feature.  As best understood, the precharge signal control is a device that can provide the precharge signal, but this signal is, as best understood, only disclosed to be a regularly repeating signal like 202 shown in Figure 2.  The disclosure does not inherently include a processing device capable of performing the above features or to provide the signals shown in Figures 2, 3, and 5, because a clock or plurality of clocks could provide the disclosed signals. While applicant may rely upon that which is well known in the art, applicant must reasonably present a sufficient disclosure to demonstrate how applicant is implementing the claim features, including reasonable guidance as to what elements or features applicant is relying upon that are well known in the art, should applicant desire to rely upon that which is well known in the art. In the instant case, applicant does not provide any guidance as to what elements applicant uses to control the switches and read the capacitor voltage as claimed.  Applicant does disclose an analog to digital converter, but such a device is not reasonably capable of performing the above claim features.  Applicant does not make clear what type of well known element or component that applicant intends to rely upon to implement the above claim features, and applicant does not disclose any component or structure element in the disclosure that would be reasonably capable of performing the above claim features.  As such, the above phrase lacks proper written description.
As to Claim 41,
The phrase “the pre-charge switch closed during a first interval until the capacitor is charged, the measurement switch thereafter closed for a measurement interval of time and thereafter opened, reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance between an associated inductor and an associated loss element” in the last paragraph lacks proper written description.
1) While applicant discloses certain components such as switches (see element 110 in Figure 1A) and a timing diagram in Figures 2, 3, and 5, applicant does not reasonably disclose any component that is reasonably capable of controlling the switches, reading the capacitor voltage, and estimating the separation distance as claimed.  The Examiner acknowledges that applicant does disclose a measurement switch actuation control in paragraph [0014] as well as precharge signal control in paragraph [0025]. However, none of these elements are apparent well known that devices that are capable of performing the above claim feature.  As best understood, the precharge signal control is a device that can provide the precharge signal, but this signal is, as best understood, only disclosed to be a regularly repeating signal like 202 shown in Figure 2.  The disclosure does not inherently include a processing device capable of performing the above features or to provide the signals shown in Figures 2, 3, and 5, because a clock or plurality of clocks could provide the disclosed signals. While applicant may rely upon that which is well known in the art, applicant must reasonably present a sufficient disclosure to demonstrate how applicant is implementing the claim features, including reasonable guidance as to what elements or features applicant is relying upon that are well known in the art, should applicant desire to rely upon that which is well known in the art. In the instant case, applicant does not provide any guidance as to what elements applicant uses to control the switches, read the capacitor voltage, and estimate the separation distance as claimed.  Applicant does disclose an analog to digital converter, but such a device is not reasonably capable of performing the above claim features.  Applicant does not make clear what type of well known element or component that applicant intends to rely upon to implement the above claim features, and applicant does not disclose any component or structure element in the disclosure that would be reasonably capable of performing the above claim features.  As such, the above phrase lacks proper written description.
2) As explained in the above MPEP section,  an original claim may lack written description when “the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.”  In the instant case, applicant does not provide any explanation or guidance as to how applicant is using a capacitive voltage to estimate a separation distance from the inductor to the loss element. Applicant does not disclose any formula, flow chart, or other reasonable explanation to demonstrate how applicant is implementing the feature to therefore establish possession.  Furthermore, neither the claim or overall disclosure disclose any element that is reasonably capable of estimating the distance as claimed.  Applicant does not disclose any form of processing device, such as a microprocessor, that would be reasonably capable of performing the claim feature.  The Examiner acknowledges that applicant does disclose a measurement switch actuation control in paragraph [0014] as well as precharge signal control in paragraph [0025]. However, none of these elements are apparent well known that devices that are capable of performing the above claim feature.  As best understood, the precharge signal control is a device that can provide the precharge signal, but this signal is, as best understood, only disclosed to be a regularly repeating signal like 202 shown in Figure 2.  The disclosure does not inherently include a processing device capable of performing the above features or to provide the signals shown in Figures 2, 3, and 5, because a clock or plurality of clocks could provide the disclosed signals.  The Examiner further acknowledges that paragraph [0031] states that a second order or higher equation which curve fits the capacitor voltage to estimates of separation distance.  However, applicant does not provide any example of this equation or how it is used to provide an estimate of separation distance, and as best understood, not every second order or higher equation would allow for the above noted curve fitting. The above claim feature therefore lacks proper written description because the original disclosure neither reasonably explains how applicant is estimating the separation distance, or disclose any device or element that is reasonably capable of estimating the separation distance either in the claims or overall disclosure.
As to Claims 15-17, 21-30, and 32-40,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claims 14-18 and 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability or unpredictability in the art; 
(F) The amount of direction or guidance presented by inventor; 
(G) The existence or absence of working examples; and 
(H) The quantity of experimentation necessary. 
See In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988);
MPEP §2164.01(a)
As to factor (A), the Examiner notes that the claims 14-17 and 21-41 are unbounded.  Applicant has not provided any explanation as to how applicant is implementing 1) “each canonical cycle comprising: closing the pre-charge switch until the capacitor is charged;  closing a measurement switch for an associated subsequent inductor associated with a movable surface for a measurement interval of time; opening the measurement switch; reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element” on the last ten lines lacks of Claims 14 and 31, and the Examiner further notes that that no element of the claims is reasonably capable of performing this claim feature; 2) “for each canonical cycle, a measurement switch for an associated inductor is closed, the measurement switch for the associated inductor is opened, and the capacitor voltage is read during an exclusive interval of time with respect to other measurement switch closures” on lines 2-7 of Claim 26, and the Examiner further notes that that no element of the claims is reasonably capable of performing this claim feature; and 3) “where, during each canonical cycle, the pre- charge switch is sequentially closed and opened, after which the measurement switch is sequentially closed and opened for each movable surface, the capacitor voltage read during an interval the measurement switch is closed” on lines 2-6 of Claim 38, and the Examiner further notes that that no element of the claims is reasonably capable of performing this claim feature, 4) “the pre-charge switch closed during a first interval until the capacitor is charged, the measurement switch thereafter closed for a measurement interval of time and thereafter opened, reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance between an associated inductor and an associated loss element” in the last paragraph of Claim 41, and the Examiner further notes that that no element of the claims is reasonably capable of performing this claim feature.  As such claims 14-17 and 21-41 would cover any and every way possible to accomplish the above claim features.
As to factor (G), the Examiner notes that applicant has not provided sufficient working examples via the specification commensurate with the scope of the claims.  
As to 1) and 4),
Applicant does not provide any example of how applicant is implementing the features of each canonical cycle comprising: closing the pre-charge switch until the capacitor is charged;  closing a measurement switch for an associated subsequent inductor associated with a movable surface for a measurement interval of time; opening the measurement switch; reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element on the last ten lines of Claims 14 and 31, or the pre-charge switch closed during a first interval until the capacitor is charged, the measurement switch thereafter closed for a measurement interval of time and thereafter opened, reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance between an associated inductor and an associated loss element in the last paragraph of Claim 41 using just the features recited in the claim. The specification is silent as to how the components disclosed in the claim themselves are capable of performing, for each canonical cycle, closing the pre-charge switch until the capacitor is charged;  closing a measurement switch for an associated subsequent inductor associated with a movable surface for a measurement interval of time; opening the measurement switch; reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element. Applicant’s Claims 14, 31, and 41 do not reasonably include or disclose any claim element that would be reasonably capable of performing the above claim feature. None of the structural features of the claim, such as the capacitor, inductor, terminals, and switches are reasonably capable of performing the above claim feature Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed feature using the elements recited in the claim.
As to 2) 
Applicant does not provide any example of how applicant is implementing the features of for each canonical cycle, a measurement switch for an associated inductor is closed, the measurement switch for the associated inductor is opened, and the capacitor voltage is read during an exclusive interval of time with respect to other measurement switch closures on lines 2-7 of Claim 26 using just the features recited in the claim. The specification is silent as to how the components disclosed in the claim themselves are capable of performing, for each canonical cycle, closing the pre-charge switch until the capacitor is charged;  closing a measurement switch for an associated subsequent inductor associated with a movable surface for a measurement interval of time; opening the measurement switch; reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element. Applicant’s Claim 26 does not reasonably include or disclose any claim element that would be reasonably capable of performing the above claim feature. None of the structural features of the claim, such as the capacitor, inductor, terminals, and switches are reasonably capable of performing the above claim feature Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed feature using the elements recited in the claim.
As to 3)
Applicant does not provide any example of how applicant is implementing the features of where, during each canonical cycle, the pre- charge switch is sequentially closed and opened, after which the measurement switch is sequentially closed and opened for each movable surface, the capacitor voltage read during an interval the measurement switch is closed on lines 2-6 of Claim 38 using just the features recited in the claim. The specification is silent as to how the components disclosed in the claim themselves are capable of performing an operation such that, during each canonical cycle, the pre- charge switch is sequentially closed and opened, after which the measurement switch is sequentially closed and opened for each movable surface, and the capacitor voltage read during an interval the measurement switch is closed. Applicant’s Claim 38 does not reasonably include or disclose any claim element that would be reasonably capable of performing the above claim feature. None of the structural features of the claim, such as the capacitor, inductor, terminals, and switches are reasonably capable of performing the above claim feature. Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed feature using the elements recited in the claim.
As to factor (H), the Examiner notes that the quantity of experimentation need is high.
As to 1) and 4)
Applicant provides no examples or explanation as to how applicant is implementing “each canonical cycle comprising: closing the pre-charge switch until the capacitor is charged;  closing a measurement switch for an associated subsequent inductor associated with a movable surface for a measurement interval of time; opening the measurement switch; reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element” on the last ten lines of Claims 14 and 31, or the pre-charge switch closed during a first interval until the capacitor is charged, the measurement switch thereafter closed for a measurement interval of time and thereafter opened, reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance between an associated inductor and an associated loss element in the last paragraph of Claim 41 using the claim elements are claimed.  Thus, one having ordinary skill in the art would have to independently identify how to utilize the inductor, capacitor, terminals, and switches as claimed to implement the above claim features.
As to 2)
Applicant provides no examples or explanation as to how applicant is implementing “for each canonical cycle, a measurement switch for an associated inductor is closed, the measurement switch for the associated inductor is opened, and the capacitor voltage is read during an exclusive interval of time with respect to other measurement switch closures” on lines 2-7 of Claim 26 using the claim elements are claimed.  Thus, one having ordinary skill in the art would have to independently identify how to utilize the inductor, capacitor, terminals, and switches as claimed to implement the above claim features.
As to 3)
Applicant provides no examples or explanation as to how applicant is implementing where, during each canonical cycle, the pre- charge switch is sequentially closed and opened, after which the measurement switch is sequentially closed and opened for each movable surface, the capacitor voltage read during an interval the measurement switch is close on lines 2-6 of Claim 38 using the claim elements are claimed.  Thus, one having ordinary skill in the art would have to independently identify how to utilize the inductor, capacitor, terminals, and switches as claimed to implement the above claim features.
In view of the forgoing, the Examiner finds that the unbounded modes of operation are directed to an invention for which no working examples have been provided commensurate with the scope of the claims.  Based on the Wands factors (A), (G), and (H), the Examiner concludes that applicant's specification does not enable those skilled in the art to make and use the full scope of the claimed invention without undue experimentation.  The Examiner notes that the claimed invention encompass any and all structures and/or acts for achieving their results and operation, including those which were not what the applicant had invented and those which could be invented in the future.  As such, claims 14-18 and 21-41 are rejected under 35 U.S.C. §112 (a) for lacking an enabling disclosure.
As to Claims 15-17, 21-30, and 32-40,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 and 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.05(p)(II) “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”
While each issue will be individually addressed below, the primary issue raised is that applicant is positively reciting a use of the apparatus in an apparatus claim.  Such a recitation is indefinite, as explained in the above MPEP 2173.05(p) section.  This feature is indefinite because it is unclear whether this claim should be treated as a method claim or an apparatus claim.  For example, on lines 3-4 of Claim 14, applicant recites “a capacitor coupled to a pre-charge switch charging the capacitor to a charge voltage at a start of a series of canonical cycles.”  This phrase is indefinite because it is unclear if having a capacitor and a pre-charge switch that is “configured to” charge the capacitor, but is not actually charging the capacitor, would meet the claim or if the prior art must actively have a pre-charge switch charging a capacitor as claimed.  Reciting “a pre-charge switch charging the capacitor” is the same as reciting “charging the capacitor with a pre-charge switch,” where such a recitation is method of charging the capacitor.  As explained in MPEP 2114(II), “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).”  As such, each recitation where applicant positively recites the use of the apparatus is raised below because it is unclear whether it is sufficient for the prior art to be reasonably capable of performing the claim features but where the prior art does not actively perform the claim features, or if the prior art must actively perform the claim features as claimed.  Meaning, it is unclear whether the claims should be treated as method claim limitations or if the claim limitations should be treated as apparatus claim limitations.  Similarly, requiring the use of the apparatus components raises an issue because it is unclear whether the prior art is required to positively require the use of the apparatus components, or if it sufficient that the prior art be reasonably capable or configured to implement the above features.  For the purpose of compact prosecution, the Examiner is interpreting that, for each instance of a recited method step or required use of an apparatus component inside an apparatus claim, that the method steps or use recitations are “configured to” to be performed, but that the feature is not positively required.  Meaning, a feature of the claim must be reasonably capable of being implemented in the claim manner, but it does not have to be used in the claimed manner.
As to Claims 14 and 31,
The phrase “a capacitor coupled to a pre-charge switch charging the capacitor to a charge voltage at a start of a series of canonical cycles; a plurality of movable surfaces, each said moveable surface having a loss element magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element; a first terminal of each associated inductor coupled to the capacitor receiving the charge voltage, a second terminal of each associated inductor connected to a measurement switch; each canonical cycle comprising: closing the pre-charge switch until the capacitor is charged;  closing a measurement switch for an associated subsequent inductor associated with a movable surface for a measurement interval of time; opening the measurement switch; reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element” on lines 3-24 and the substantially similar phrase on lines 3-26 of Claim 31 is indefinite.
1) The phrase “a capacitor coupled to a pre-charge switch charging the capacitor to a charge voltage at a start of a series of canonical cycles” is indefinite because, as explained above, it is unclear whether this claim feature should be treated as a method of using or as an apparatus.  It is unclear if the pre-charge switch is required to actively charge the capacitor, or if it is sufficient that the pre-charge switch be configured to and thus capable of charging the capacitor, but where the switch is not required to charge the capacitor.  
2) The phrase “each said moveable surface having a loss element magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element” is indefinite because, as explained above, it is unclear whether this claim feature should be treated as a method of using or as an apparatus. It is unclear if the associated inductor must actively generate a dynamic magnetic field or if its sufficient for the prior art to disclose an associate inductor that is reasonably capable, in conjunction with a source of current or voltage, of generating a dynamic magnetic field.  
3) The phrase “a first terminal of each associated inductor coupled to the capacitor receiving the charge voltage” in Claim 14, and the similar phrase “the first terminal of each associated inductor coupled to a terminal of the capacitor receiving the charge voltage” on lines 13-15 of Claim 31 is indefinite because, as explained above, it is unclear whether this claim feature should be treated as a method of using or as an apparatus. It is unclear if the capacitor must actively receive the charge voltage or if its sufficient for the prior art to disclose a capacitor that is capable or configured to receive the charge voltage.
The phrase “a second terminal of each associated inductor connected to a measurement switch” on lines 13-14 of Claim 14 and the phrase “the second terminal of each associated inductor connected to a measurement switch” on lines 15-16 of Claim 31 is indefinite. As worded, this phrase reasonably means that a second terminal of each of the associated inductors is connected to one measurement switch.  Meaning, plural terminals of plural inductors are connected to one measurement switch.  However, in light of applicant’s disclosure, a second reasonable interpretation is that each inductor is connected to its own specific measurement switch, thus requiring plural measurement switches.  Such an interpretation is reasonable because, as seen in applicant’s Figure 4, each circuit 412a-n has an inductor 114 connected to a measurement switch 122.  MPEP 2173.02(I) explains that “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  Because this phrase can have two reasonable but different interpretations, the phrase is indefinite, because, for example, it is unclear how many measurement switches are required in the claim.
4) The phrase “each canonical cycle comprising: closing the pre-charge switch until the capacitor is charged;  closing a measurement switch for an associated subsequent inductor associated with a movable surface for a measurement interval of time; opening the measurement switch; reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element” is indefinite because each of the above claim features are method steps of using the associated apparatus claim element.  Applicant recites “closing the pre-charge switch until the capacitor is charged,”  but such a recitation is a method step of closing the pre-charge switch until the capacitor is charged.  Applicant is therefore positively reciting a method of using an apparatus component inside an apparatus claim, but where such a recitation is indefinite (see MPEP 2173.05(p)(II)).  Similarly, each of the remaining claim features of “closing a measurement switch,” “opening the measurement switch,” and “reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element” are each method steps of using the apparatus claim features inside an apparatus claim.  These features are therefore indefinite because, as explained in MPEP 2173.05(p)(II),  “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” The above raises an issue because it is unclear whether the prior art is required to positively require the use of the apparatus components, or if it sufficient that the prior art be reasonably capable or configured to implement the above features.  
5) The phrase “each said moveable surface having a loss element magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element” is indefinite because it is unclear how many associated inductors are required in the claim.  Reciting each moveable surface having a loss element magnetically coupled to an associated inductor could reasonably only require one inductor which is used and associated with all loss elements.  The above phrase could also require a plurality of loss elements and a plurality of inductors associated with this loss elements.  MPEP 2173.02(I) explains that “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  Because this phrase can have two reasonable but different interpretations, the phrase is indefinite.  
The phrase “closing a measurement switch for an associated subsequent inductor associated with a moveable surface” on lines 18-19 is indefinite.  
1) As best understood, applicant intends for the claim to include a plurality of associated inductors, as evidenced by the phrase “each said moveable surface having a loss element magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element” on lines 6-9.  This previously recitation of the inductors would reasonably include all inductors of the system.  Applicant however is distinctly reciting a new inductor by reciting an associated subsequent inductor in the above phrase.  Such a recitation is indefinite because there are no other inductors left, in light of the disclosure, that the above inductor could refer to, and the difference and relationship between the above associated subsequent inductor and any of the previously recited associated inductors is therefore unclear.
2) Applicant recites “a moveable surface,” but applicant has previously recited a plurality of moveable surfaces on line 6 which reasonably includes all moveable surfaces of the disclosure.  Applicant however is distinctly reciting a new moveable surface by reciting “a moveable surface.” Such a recitation is indefinite because there are no other moveable surfaces  left, in light of the disclosure, that the above moveable surface could refer to, and the difference and relationship between the above moveable surface and any of the previously recited surfaces of the plurality of moveable surfaces is therefore unclear.
3) Applicant has previously recited a measurement switch in the claim, and the difference and relationship between the switches are unclear. One reasonable interpretation, in light of applicant’s disclosure, is that each inductor is connected to its own specific measurement switch, thus requiring plural measurement switches as explained above.  As such, the previous claim recitation of a measurement switch would reasonably include all measurement switches.  As such, there are no other switches, in light of applicant’s disclosure, that the above phrase can reference.  This phrase is therefore indefinite.
The phrase “the inductor” on the last line is indefinite.  As best understood, applicant intends for the claim to include a plurality of associated inductors, as evidenced by the phrase “each said moveable surface having a loss element magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element” on lines 6-9.  As such, applicant, in one reasonable interpretation, is previously reciting more than one inductor, and it is unclear which inductor applicant is referring to with this phrase.
The phrase “the loss element” on the last line is indefinite.  Applicant previously recites that each moveable surface has a loss element, and as such, applicant has previously recited more than one loss element.  It is therefore unclear which loss element applicant is referring to with this phrase.
As to Claim 15,
The phrase “where converting the capacitor voltage to a an estimate of separation distance includes a comparison with one or more previous separation distance estimates to estimate a moveable surface velocity” on lines 2-6 is indefinite. 
1) Applicant recites “an estimate of separation distance” in the above phrase, but applicant has already recited this feature in Claim 14.  As best understood, these distinct recitations are referring to the same feature but are being distinctly recited.  The difference and relationship between these two recitations is therefore unclear.
2) Applicant is essentially reciting that an estimate of distance includes an estimate of velocity, but an estimate of distance would not reasonably include velocity.  While an estimate of velocity may be found from a distance, it is unclear and indefinite to further limit an estimate of distance with a feature that is not included in the estimate of distance.
3) Applicant is positively reciting a method steps of converting the capacitor voltage, and a comparison with one or more previous distance estimates. As such, applicant is positively reciting a method of using an apparatus component inside an apparatus claim, but where such a recitation is indefinite because, as explained in MPEP 2173.05(p)(II),  “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” The above raises an issue because it is unclear whether the prior art is required to positively require the use of the apparatus components, or if it sufficient that the prior art be reasonably capable or configured to implement the above features.  
As to Claim 16,
The phrase “the plurality of moveable surfaces” on lines 2-3 is indefinite.  Applicant recites a plurality of moveable surfaces on lines 2 and 6 of Claim 14, and it is unclear which plurality of moveable surfaces applicant is referring to with this phrase.
As to Claim 17,
The phrase “the plurality of moveable surfaces comprises a plurality of keyboard keys, each keyboard key having an associated rest and depressed calibration value used in forming an associated conversion of the capacitor voltage to an associated separation distance” on lines 2-7 is indefinite.  Applicant, as best understood, is positively reciting a method steps of using the rest and calibration value in forming an associated conversion of the capacitor voltage to an associated separation distance. As such, applicant is essentially positively reciting a method of using an apparatus component inside an apparatus claim, but where such a recitation is indefinite because, as explained in MPEP 2173.05(p)(II),  “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” The above raises an issue because it is unclear whether the prior art is required to positively require the use of the apparatus components, or if it sufficient that the prior art be reasonably capable or configured to implement the above features. 
As to Claim 22,
The phrase “an associated inductor” on lines 2-3 is indefinite.  In Claim 14, applicant already recites “each said moveable surface having a loss element magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element” on lines 6-9, and while this phrase is unclear for the reasons explained above, as best understood, the associated inductor recited in Claim 22 would be one of or would be the inductor that is already recited in Claim 14.  This inductors are being distinctly recited, and this distinction is indefinite because the difference and relationship between the inductors is unclear because both, as best understood, are being distinctly recited but where they are not distinct.  As such, this phrase is indefinite.  
As to Claim 23,
The phrase “the closing of the pre-charge switch until the capacitor is charged includes opening the pre- charge switch when the capacitor is charged” on lines 2-4 is indefinite.  
1) Applicant recites “opening the pre-charge switch when the capacitor is charged,”  but such a recitation is a method step of opening the pre-charge switch when the capacitor is charged.  Applicant is therefore positively reciting a method of using an apparatus component inside an apparatus claim, but where such a recitation is indefinite because, as explained in MPEP 2173.05(p)(II),  “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  The above raises an issue because it is unclear whether the prior art is required to positively require the use of the apparatus components, or if it sufficient that the prior art be reasonably capable or configured to implement the above features.  
2)The above phrase is further indefinite because applicant is attempting to further limit or explain what happens when the device “closes” the pre-charge switch by stating that closing the switch includes opening the switch.  This indefinite because these concepts are mutually exclusive.  The Examiner is not raising an issue with regard to whether applicant can recite that some component is configured to open the pre-charge switch when the capacitor is charged, which can occur after a point in time when the switch is closed and the capacitor is charged.  However, this feature would be distinct from the feature of requiring the switch to be closed so as to charge the capacitor.  Reciting “the closing of the pre-charge switch until the capacitor is charged includes opening the pre- charge switch when the capacitor is charged” is therefore indefinite because it is unclear how a step or feature of closing a switch can include a step of opening the same switch.
As to Claim 24,
The phrase “the loss element” on line 2 is indefinite.  Applicant previously recites that each moveable surface has a loss element, and as such, applicant has previously recited more than one loss element.  It is therefore unclear which loss element applicant is referring to with this phrase.

As to Claim 25,
The phrase “where at least one loss element is substantially planar and is oriented substantially perpendicular to a magnetic field generated by an associated inductor” on lines 2-5 is indefinite.
1) The phrase “at least one loss element” is indefinite because Claim 14 already recites that each movable surface has a loss element.  This reasonable accounts for all loss elements as disclosed by applicant.  Applicant, however, is distinctly reciting at least one new loss element with the above phrase, and such a recitation is therefore indefinite because the difference and relationship between the above loss element from the above phrase and those already, recited in light of applicant’s disclosure, is unclear.
2) The phrase “a magnetic field generated by an associated inductor” is indefinite because applicant already recites an associated inductor generating a dynamic magnetic field in Claim 14, and while this phrase is unclear for the reasons explained above, as best understood, the associated inductor recited in Claim 25 would be one of or would be the inductor that is already recited in Claim 14.  This inductors are being distinctly recited, and this distinction is indefinite because the difference and relationship between the inductors is unclear because both, as best understood, are being distinctly recited but where they are not distinct.  As such, this phrase is indefinite.  
As to Claim 26,
The phrase “for each canonical cycle, a measurement switch for an associated inductor is closed, the measurement switch for the associated inductor is opened, and the capacitor voltage is read during an exclusive interval of time with respect to other measurement switch closures” on lines 2-7 is indefinite.
1) Applicant is reciting that for each cycle, a measurement switch is opened, the measurement switch is closed, and that the capacitor voltage is read during a time interval. While not expressly reciting method claim language, as currently worded, this phrase is essentially recite method steps of closing and opening the switch because otherwise, the switch could not move from one state (e.g. closed) to another state (e.g. open).  While the switch maybe “configured” to be opened or closed during specific points of time, this is different than reciting that the switch is actually opened or actually closed. Furthermore, reciting that the capacitor voltage is read is synonymous with a method step of reading the capacitor voltage, which is a method step of using the apparatus.  In short, this claim requires a method step of reading the capacitor, and the use of the switch because it requires that the switch be used such that it is opened or closed, and such a recitation is indefinite. Applicant is therefore essentially positively reciting a use an apparatus component inside an apparatus claim, but where such a recitation is indefinite because, as explained in MPEP 2173.05(p)(II),  “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  The above raises an issue because it is unclear whether the prior art is required to positively require the use of the apparatus components, or if it sufficient that the prior art be reasonably capable or configured to implement the above features.  
2) Applicant recites “a measurement switch,” but such a recitation is indefinite because applicant already recites a measurement switch for an associated inductor in Claim 14, and while this phrase is unclear for the reasons explained above, as best understood, the measurement switch recited in Claim 26 would be one of or would be the measurement switches that are already recited in Claim 14.  This switches are being distinctly recited, and this distinction is indefinite because the difference and relationship between the switches is unclear because both, as best understood, are being distinctly recited but where they are not distinct.  As such, this phrase is indefinite.  
3) The phrase “the measurement switch” on line 4 is indefinite.  Applicant previously recites a measurement switch for an associated inductor in Claim 14 and a measurement switch on lines 2-3 of Claim 26.  As such, it is unclear which measurement switch applicant is referring to with this phrase. Furthermore, as explained above, one reasonable interpretation is that more than one measurement switch is recited in Claim 14.  As such, it is unclear which measurement switch applicant is referring to with this phrase.
4) The phrase “an associated inductor” is indefinite.  In Claim 14, applicant already recites “each said moveable surface having a loss element magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element” on lines 6-9, and while this phrase is unclear for the reasons explained above, as best understood, the associated inductor recited in Claim 26 would be one of or would be the inductor that is already recited in Claim 14.  This inductors are being distinctly recited, and this distinction is indefinite because the difference and relationship between the inductors is unclear because both, as best understood, are being distinctly recited but where they are not distinct.  As such, this phrase is indefinite.  
5) The phrase “the associated inductor” is indefinite because Claim 14, in one interpretation, includes more than one associated inductor.  This is because Claim 14 recites that “each” said moveable surface has a loss element coupled to an associated inductor.  As such, it in is unclear which inductor applicant is referring to with this phrase. 
5) Applicant already recites reading the capacitor voltage in Claim 14, but applicant is essentially reciting another distinct step of reading the capacitor where applicant recites “the capacitor voltage is read” in the above phrase.  The difference and relationship between the above reading steps is unclear because, as best understood, both readings of the capacitor voltage refer to the same reading step but are being distinctly recited.
As to Claim 27,
The phrase “where a loss element for an associated inductor of a movable surface causes at least one of: a change in self-inductance of the associated inductor, a change in a resonant period of the associated inductor and the capacitor, or a change in a damping factor of the associated inductor and the capacitor” on lines 2-7 is indefinite.
1) The phrase “a loss element” is indefinite because Claim 14 already recites that each movable surface has a loss element.  This reasonable accounts for all loss elements as disclosed by applicant.  Applicant, however, is distinctly reciting a new loss element with the above phrase, and such a recitation is therefore indefinite because the difference and relationship between the above loss element from the above phrase and those already, recited in light of applicant’s disclosure, is unclear.
2) The phrase “a moveable surface” is indefinite because Claim 14 already recites “a plurality of moveable surfaces” on line 6.  This plurality of moveable surfaces reasonably includes all moveable surfaces of the disclosure, and thus there are no other surfaces left that could be the distinct recited moveable surface of Claim 27.  As such, the difference and relationship between the above moveable surface and the previously recited plurality of moveable surfaces is unclear.
3) The phrase “an associated inductor” is indefinite.  In Claim 14, applicant already recites “each said moveable surface having a loss element magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element” on lines 6-9, and while this phrase is unclear for the reasons explained above, as best understood, the associated inductor recited in Claim 22 would be one of or would be the inductor that is already recited in Claim 14.  This inductors are being distinctly recited, and this distinction is indefinite because the difference and relationship between the inductors is unclear because both, as best understood, are being distinctly recited but where they are not distinct.  As such, this phrase is indefinite.  
4) The phrase “the associated inductor” is indefinite because Claim 14, in one reasonable interpretation, includes more than one associated inductor.  This is because Claim 14 recites that “each” said moveable surface has a loss element coupled to an associated inductor.  As such, it in is unclear which inductor applicant is referring to with this phrase. 
As to Claim 28,
The phrase “the associated inductor” on line 3 is indefinite, because Claim 14, in one reasonable interpretation, includes more than one associated inductor.  This is because Claim 14 recites that “each” said moveable surface has a loss element coupled to an associated inductor.  As such, it in is unclear which inductor applicant is referring to with this phrase. 
As to Claim 29,
The phrase “a single analog to digital converter (ADC) is configured to sequentially read the capacitor voltage and convert the capacitor voltage into a digital value for each associated movable surface at an end of each canonical cycle” on lines 2-6 is indefinite.  Applicant is reciting that the ADC is configured to read the capacitor voltage, but applicant has already claimed that the capacitor voltage is read in Claim 14.  Applicant does not recite that the ADC reads the voltage in Claim 14, and applicant is further distinctly reciting the above reading of the voltage from the reading already recited in Claim 14.  The difference and relationship between the reading of the voltage in Claim 14 and the reading of the voltage in Claim 29 is therefore unclear.
As to Claim 30,
The phrase “an associated inductor includes at least one of a clamp diode or a damping resistor” on lines 2-3 is indefinite. 
1) In Claim 14, applicant already recites “each said moveable surface having a loss element magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element” on lines 6-9, and while this phrase is unclear for the reasons explained above, as best understood, the associated inductor recited in Claim 30 would be one of or would be the inductor that is already recited in Claim 14.  This inductors are being distinctly recited, and this distinction is indefinite because the difference and relationship between the inductors is unclear because both, as best understood, are being distinctly recited but where they are not distinct.  As such, this phrase is indefinite.  
2) It is unclear how an inductor can include a diode or resistor, and applicant’s disclosure provides no further explanation to reasonably show or explain how the inductor includes the above elements.  As such, this phrase is indefinite because it is unclear what components the inductor does and does not include in light of applicant’s disclosure.
3) The above phrase is a Markush limitation in that it is reciting alternatives for what the inductor includes (see MPEP 2117 regarding Markush limitations).  MPEP 2173.05(h) explains that “If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”  In the instant case, the above phrase is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim because it is unclear whether other alternatives to the diode and resistor would and would not be included in the above phrase, and it is unclear what those other alternatives themselves would and would not include, given the above claim language.
As to Claim 32,
The phrase “the associated loss element” on line 2 is indefinite.  Applicant previously recites that each moveable surface has a loss element, and as such, applicant has previously recited more than one loss element.  It is therefore unclear which loss element applicant is referring to with this phrase.
The phrase “a moveable surface” on lines 2-3 is indefinite.  Applicant previously recites a plurality of moveable surfaces in Claim 31, and this phrase reasonably includes all moveable surfaces.  It is therefore unclear what moveable surface the above phrase is referring to as no moveable surfaces are left to be the moveable surface of the above phrase.  Furthermore, the difference and relationship between the above moveable surface and the previously recited plurality of moveable surfaces, from Claim 31, is unclear, because as best understood, the above surface is one of the plurality of moveable surfaces but is being distinctly recited. 
As to Claim 34,
The phrase “where the associated loss element changes an electrical property in the associated inductor based on a separation distance between the associated loss element and the associated inductor, the change in electrical property causing a voltage change in the capacitor” on lines 2-6 is indefinite.
1) The phrase “the associated loss element” is indefinite.  An associated loss element was not previously recited, and it is unclear if applicant is intending to refer back to the loss element(s) on line 8 of Claim 31.  Additionally, Claim 31 makes clear that there are a plurality of loss elements where applicant recites “each said moveable surface having a loss element” on lines 7-8.  As such, it is additionally unclear as to which loss element applicant is referring to of the previously recited plural loss elements.
2) The phrase “the associated inductor” is indefinite because Claim 31, in one reasonable interpretation, includes more than one associated inductor.  This is because Claim 31 recites that “each” said moveable surface has a loss element coupled to an associated inductor.  As such, it in is unclear which inductor applicant is referring to with this phrase.
3) Applicant recites the associated loss element changes an electrical property in the associated inductor, and thus applicant is essentially positively reciting a condition in which the loss element actively changes a property in the inductor. Applicant is therefore positively reciting a use of apparatus components inside an apparatus claim, but where such a recitation is indefinite because, as explained in MPEP 2173.05(p)(II),  “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  The above raises an issue because it is unclear whether the prior art is required to positively require the use of the apparatus components, or if it sufficient that the prior art be reasonably capable or configured to implement the above features.  
As to Claim 36,
The phrase “an associated measurement switch is enabled for approximately a quarter of a resonant cycle time for the capacitor and the associated inductor” on lines 2-4 is indefinite.
1) The phrase “an associated measurement switch” but such a recitation is indefinite because applicant already recites a measurement switch for an associated inductor in Claim 31, and while this phrase is unclear for the reasons explained above, as best understood, the measurement switch recited in Claim 36 would be one of or would be the measurement switches that are already recited in Claim 31.  This switches are being distinctly recited, and this distinction is indefinite because the difference and relationship between the switches is unclear because both, as best understood, are being distinctly recited but where they are not distinct.  As such, this phrase is indefinite.  
2) The phrase “the associated inductor” is indefinite because Claim 31, in one reasonable interpretation, includes more than one associated inductor.  This is because Claim 31 recites that “each” said moveable surface has a loss element coupled to an associated inductor.  As such, it in is unclear which inductor applicant is referring to with this phrase.
3) The above phrase is further indefinite because the metes and bounds of the phrase “approximately a quarter of a resonant cycle time” are unclear.  Applicant does not reasonably explain or demonstrate what would and would not be considered approximately a quarter of a resonant cycle time in the context of the disclosure, and it is unclear what values would and would not be considered sufficient to meet the above claim limitation.  As such, this phrase is indefinite.
As to Claim 37,
The phrase “the measurement switch” on line 4 is indefinite. As explained above, one reasonable interpretation, in light of applicant’s disclosure, is that each inductor is connected to its own specific measurement switch, thus requiring plural measurement switches as explained above.  As such, the above phrase is unclear because it is unclear which measurement switch applicant is referring to with this phrase.
As to Claim 38,
The phrase “where, during each canonical cycle, the pre- charge switch is sequentially closed and opened, after which the measurement switch is sequentially closed and opened for each movable surface, the capacitor voltage read during an interval the measurement switch is closed” on lines 2-6 is indefinite.
1) Applicant recites that during the above cycle, the pre-charge switch is opened and closed, the measurement switch is closed and opened, and the capacitor voltage is read.  Each of these recitations require the use of the apparatus because applicant is positively reciting, for example, that the pre-charge switch “is sequentially closed and opened.” Applicant is therefore positively reciting a use of apparatus components inside an apparatus claim, but where such a recitation is indefinite because, as explained in MPEP 2173.05(p)(II),  “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  The above raises an issue because it is unclear whether the prior art is required to positively require the use of the apparatus components, or if it sufficient that the prior art be reasonably capable or configured to implement the above features.  
2) The phrase “the measurement switch” is indefinite.  As explained above, one reasonable interpretation, in light of applicant’s disclosure, is that each inductor is connected to its own specific measurement switch, thus requiring plural measurement switches as explained above.  As such, the above phrase is unclear because it is unclear which measurement switch applicant is referring to with this phrase.
As to Claim 39,
The phrase “at least one associated inductor further comprises at least one of: a clamp diode or a damping resistor” on lines 2-3 is indefinite. 
1) In Claim 31, applicant already recites “each said moveable surface having a loss element magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element” on lines 6-9, and while this phrase is unclear for the reasons explained above, as best understood, the at least one associated inductor recited in Claim 39 would be one of or would be the inductor that is already recited in Claim 31.  This inductors are being distinctly recited, and this distinction is indefinite because the difference and relationship between the inductors is unclear because both, as best understood, are being distinctly recited but where they are not distinct.  Further, the phrase “at least one associated inductor” could itself reasonably include all associated inductors. Such a recitation is additionally unclear because all or some of the inductors have already been accounted for in Claim 31, and thus the above phrase is indefinite because it is unclear how it is related to the inductor or inductors recited in Claim 31. As such, this phrase is indefinite.  
2) It is unclear how an inductor can include a diode or resistor, and applicant’s disclosure provides no further explanation to reasonably show or explain how the inductor includes the above elements.  As such, this phrase is indefinite because it is unclear what components the inductor does and does not include in light of applicant’s disclosure.
3) The above phrase is a Markush limitation in that it is reciting alternatives for what the inductor includes (see MPEP 2117 regarding Markush limitations).  MPEP 2173.05(h) explains that “If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”  In the instant case, the above phrase is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim because it is unclear whether other alternatives to the diode and resistor would and would not be included in the above phrase, and it is unclear what those other alternatives themselves would and would not include, given the above claim language.
4) Applicant recites at least one associated inductor further comprises at least one of: a clamp diode or a damping resistor, but applicant does not initially recite what the inductor comprises.  Meaning, by reciting that the inductor itself “further comprises” a feature, applicant initially must recite that the inductor comprises or includes a feature.  Applicant does not reasonably state that the inductor comprises anything in the claim combination, and it is therefore unclear how it can “further comprise” the above features.
As to Claim 40,
The phrase “the measurement switch” on line 3 is indefinite.  As explained above, one reasonable interpretation, in light of applicant’s disclosure, is that each inductor is connected to its own specific measurement switch, thus requiring plural measurement switches as explained above.  As such, the above phrase is unclear because it is unclear which measurement switch applicant is referring to with this phrase.
As to Claim 41,
The phrase “the capacitor charged by a pre-charge switch when the pre-charged switch is closed” on lines 4-5 is indefinite.
Applicant recites that the capacitor is charged by a pre-charge switch when the switch is closed, and thus applicant is essentially positively reciting a condition in which the pre-charge switch charges the capacitor. Applicant is therefore positively reciting a use of apparatus components inside an apparatus claim, but where such a recitation is indefinite because, as explained in MPEP 2173.05(p)(II),  “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  The above raises an issue because it is unclear whether the prior art is required to positively require the use of the apparatus components, or if it sufficient that the prior art be reasonably capable or configured to implement the above features.  
The phrase “each said movable surface having an associated loss element mechanically attached to the movable surface, the associated loss element magnetically coupled to an associated inductor and generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element” on lines 6-11 is indefinite.
1) More than one moveable surface was previously recited, and it is therefore unclear which moveable surface the phrase “the moveable surface” is referencing.
2) It is unclear how many associated inductors are required in the claim.  Reciting each moveable surface having a loss element magnetically coupled to an associated inductor could reasonably only require one inductor which is used and associated with all loss elements.  The above phrase could also require a plurality of loss elements and a plurality of inductors associated with this loss elements.  MPEP 2173.02(I) explains that “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  Because this phrase can have two reasonable but different interpretations, the phrase is indefinite. 
3) As explained above, it is unclear whether this claim feature should be treated as a method of using or as an apparatus. It is unclear if the associated inductor must actively generate a dynamic magnetic field or if its sufficient for the prior art to disclose an associate inductor that is reasonably capable, in conjunction with a source of current or voltage, of generating a dynamic magnetic field.  
4) It is unclear what associated loss element applicant is referring to with the phrase “the associated loss element.”  Applicant claims a plurality of loss elements where applicant claims that each moveable surface has an associated loss element on lines 6-7, and it is therefore unclear which loss element applicant is referring to with this phrase.
The phrase “the inductor” on lines 12 and 15 is indefinite because Claim 41, in one reasonable interpretation, includes more than one associated inductor.  This is because Claim 41 recites that “each” said moveable surface has a loss element coupled to an associated inductor.  As such, it in is unclear which inductor applicant is referring to with this phrase.
The phrase “the loss element” on line 13 is indefinite. It is unclear what loss element applicant is referring to as applicant claims a plurality of loss elements, where applicant claims that each moveable surface has an associated loss element on lines 6-7, and it is therefore unclear which loss element applicant is referring to with this phrase.
The phrase “the eddy currents changing an electrical property of the inductor when in proximity to the loss element” on lines 11-13 is indefinite. Applicant recites the eddy currents change an electrical property in the inductor, and thus applicant is essentially positively reciting a condition in which the loss element and its eddy currents are actively changing a property in the inductor. Applicant is therefore positively reciting a use of apparatus components inside an apparatus claim, but where such a recitation is indefinite because, as explained in MPEP 2173.05(p)(II),  “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  The above raises an issue because it is unclear whether the prior art is required to positively require the use of the apparatus components, or if it sufficient that the prior art be reasonably capable or configured to implement the above features.
The phrase “the pre-charge switch closed during a first interval until the capacitor is charged, the measurement switch thereafter closed for a measurement interval of time and thereafter opened, reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance between an associated inductor and an associated loss element” in the last paragraph is indefinite.
1) Applicant recites “the pre-charge switch closed during a first interval until the capacitor is charged,” but such a recitation is essentially a method step of closing the pre-charge switch until the capacitor is charged.  Applicant then recites that the measurement switch “thereafter” is closed for a measurement time and “thereafter” opened. Such a recitation is essentially a method step of opening and closing the measurement switch.  Reciting that the measurement switch is closed after the capacitor is charged, and is then subsequently opened, requires the use of the switch as it is opened and closed, and therefore is essentially reciting method steps of using the apparatus to open and close the switch.  Applicant then recites “reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance between an associated inductor and an associated loss element,” which is an explicit recitation of method steps of using the apparatus, as the claim requires the method steps of reading the capacitor voltage and converting the capacitor voltage to an estimate. Applicant is therefore positively reciting a method of using an apparatus component inside an apparatus claim, but where such a recitation is indefinite.  These features are therefore indefinite because, as explained in MPEP 2173.05(p)(II),  “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” The above raises an issue because it is unclear whether the prior art is required to positively require the use of the apparatus components, or if it sufficient that the prior art be reasonably capable or configured to implement the above features.  
2) The phrase “an associated loss element” on the last two lines is indefinite.  Applicant previously recites that each moveable surface has a loss element, and as such, applicant has previously recited more than one loss element.  It is therefore unclear which loss element applicant is referring to with this phrase.
3) The phrase “an associated inductor” is indefinite.  As best understood, applicant intends for the claim to include a plurality of associated inductors, as evidenced by the phrase “each said moveable surface having an associated loss element … magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element” on lines 6-11.  This previously recitation of the inductors would reasonably include all inductors of the system.  Applicant however is distinctly reciting a new inductor by reciting an associated subsequent inductor in the above phrase.  Such a recitation is indefinite because there are no other inductors left, in light of the disclosure, that the above inductor could refer to, and the difference and relationship between the above associated subsequent inductor and any of the previously recited associated inductors is therefore unclear.
As to Claims 15-17, 21-30, and 32-40,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17, 21-23, 25-31, and 34-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morong (US 2012/0055320).
As to Claims 14 and 31,
Morong discloses A multiplexed movable surface sensor for a plurality of movable surfaces comprising: a capacitor (C1) coupled to a pre-charge switch (Q2a and/or Q2b) charging the capacitor to a charge voltage at a start of a series of canonical cycles (Paragraph [0027] / note a canonical cycle can either be any defined period of time, between measurements of new values, or it can be the period of oscillation of the circuit, and the capacitor is reasonably charged by the current), the capacitor having a first terminal and a second terminal (Figures 1,3,7 / note the terminals for capacitor C1); a plurality of movable surfaces (Paragraphs [0009], [0010] / note the device of Figures 1,3,7 is intended for each key of a keyboard, and where the keys are the moveable surfaces), each said moveable surface having a loss element (shunt) magnetically coupled to an associated inductor (L) generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element (Paragraphs [0011], [0027] / note that when using the magnetic shunt, the magnetic field generated by the coil will induce eddy currents in the shunt), (Figures 1,3,7); the inductor having a first terminal and a second terminal (Figures 1,3,7 / note the terminals of the inductor), the first terminal of each associated inductor coupled to the capacitor and a terminal of the capacitor receiving the charge voltage (Figures 1,3,7 / note the both terminals of inductor L are electrically coupled to the capacitor) , the second terminal of each associated inductor connected to a measurement switch (Q3),(Q3a) (Figures 1,3,7 / note both terminals of the inductor are coupled to the measurement switch); each canonical cycle comprising: closing the pre-charge switch until the capacitor is charged (Paragraph [0027] / note the capacitor is charged by the current in the system and that switch is necessary for the current and oscillations to exist in order to charge the capacitor), (Figure 3); closing a measurement switch for an associated subsequent inductor associated with a movable surface for a measurement interval of time (Paragraph [0027] / note switch Q3,Q3a is closed when the oscillations weaken); opening the measurement switch (Paragraph [0027] / note this switch opens when the oscillations weaken); reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element (Paragraphs [0031], [0036]), (Figure 3,/ note any of the positional values, and note the output of the inductor and related capacitor must include the capacitor voltage and is essentially read because an output at the OUT terminal will appear that is directly related to the capacitor voltage), and further like applicant’s disclosed invention, the output of the resonant circuit is directly dependent on the distance between the inductor and the loss element, and this value, converted to a digital form, has an amplitude that is reasonably a representation of the distance from the inductor to the loss element as claimed).
As to Claim 15,
Morong discloses where converting the capacitor voltage to a an estimate of separation distance includes a comparison with one or more previous separation distance estimates to estimate a moveable surface velocity (Paragraph [0031]).
As to Claim 16,
Morong discloses the plurality of moveable surfaces comprise a plurality of keyboard keys (Paragraphs [0009],[0010]), each keyboard key having an associated loss element mechanically coupled to the keyboard key (Figure 3), (Paragraph [0027]).
As to Claim 17,
Morong discloses the plurality of moveable surfaces comprises a plurality of keyboard keys, each keyboard key having an associated rest and depressed calibration value used in forming an associated conversion of the capacitor voltage to an associated separation distance (Paragraphs [0027], [0031], [0036] / note that applicant does not disclose the actual obtaining of the calibration values, and instead recites that the keys have calibration values, and where such values are being interpreted to be intended to be used in the claimed manner, but do not have to be used in the claimed manner.  Any obtained values for the keys in the rest and depressed positions can be reasonably considered calibration values because they can be used for calibration in the same way applicant’s calibration values can be used.  As such, Morong reasonably discloses this claim feature).
As to Claim 21,
Morong discloses where a controller is configured to perform the canonical sequence of: the closing of the pre-charge switch; the closing of the measurement switch; the opening of the measurement switch; the reading of the capacitor voltage; and the estimation of separation distance from a respective inductor to the loss element (Paragraphs [0027], [0031]), (Figure 3 / note the combination of the ADC, FD/PD, Q1a, Q2a, Q2b, Q3, and the device that provides the PWR signal are considered the controller, and these components collective are configured to perform the above features as explained above).
As to Claim 22,
Morong discloses the second terminal of an associated inductor is coupled to the capacitor during a measurement interval (Figures 1,3).
As to Claim 23,
Morong discloses the closing of the pre-charge switch until the capacitor is charged includes opening the pre- charge switch when the capacitor is charged (Paragraphs [0027], [0031]), (Figure 3 / note that the switch is capable of both being opened and closed as claimed as it is a switch).
As to Claim 25,
Morong discloses where at least one loss element is substantially planar and is oriented substantially perpendicular to a magnetic field generated by an associated inductor (Figures 4A-4F / regardless of the orientation of the magnetic field, because the loss element (M) can be oriented parallel or perpendicularly to the coil in Figures 4A,4D, the loss element is reasonably perpendicular to both the field going through the coil, and the field as it extends from the coil toward the loss element).
As to Claim 26,
Morong discloses for each canonical cycle, a measurement switch for an associated inductor is closed, the measurement switch for the associated inductor is opened, and the capacitor voltage is read during an exclusive interval of time with respect to other measurement switch closures (Paragraphs [0027], [0031]), (Figure 3/ the measurement switch is configured to be closed and opened due to the strength of the oscillations, and the capacitor voltage is read during an “exclusive” period of time during which the switch is open).
As to Claim 27,
Morong discloses where a loss element for an associated inductor of a movable surface causes at least one of: a change in self-inductance of the associated inductor, a change in a resonant period of the associated inductor and the capacitor, or a change in a damping factor of the associated inductor and the capacitor (Paragraphs [0027], [0031] / note that at least the resonant frequency is changed, and thus the resonant period must also be changed, and further note that because Morong discloses a substantially similar sensing arrangement as applicant, Morong would reasonably include each of the above features are properties of the system), (Figure 3).
As to Claim 28,
Morong discloses where the measurement switch is closed for less than a resonant cycle duration for the associated inductor and the capacitor  (Paragraphs [0027], [0031] / applicant does not define a resonant cycle duration, and one can be reasonably selected that is longer than the time period that the measurement switch is closed).
As to Claim 29,
Morong discloses a single analog to digital converter (ADC) is configured to sequentially read the capacitor voltage and convert the capacitor voltage into a digital value for each associated movable surface at an end of each canonical cycle (Figure 3), (Paragraphs [0027], [0031] / similar to applicant, the resonant circuit provides an output at the OUT terminal, and where the capacitor voltage is reasonably a part of this output and is therefore read.  This reading will occur in sequence for each new measurement, and a canonical cycle can either be any defined period of time, between measurements of new values, or it can be the period of oscillation of the circuit).
As to Claims 30 and 39,
Morong discloses where at least one associated inductor includes / further comprises at least one of a clamp diode or a damping resistor (Figure 7 / note diode D1), (Paragraph [0036]), (Figure 1,3 / note any of R1, R2, or R3 which will damp current in the circuit).
As to Claim 34,
Morong discloses where the associated loss element changes an electrical property in the associated inductor based on a separation distance between the associated loss element and the associated inductor, the change in electrical property causing a voltage change in the capacitor (Paragraphs [0027], [0031], [0036] / note that this is a property of the system because the voltage in the capacitor and current in the inductor will change due to the movement of the magnetic shunt element (loss element)).
As Claim 35,
Morong discloses the changed electrical property is at least one of: a damping factor, a self-inductance, or a resonant frequency (Paragraphs [0027], [0031] / note that at least the resonant frequency is changed, and further note that because Morong discloses a substantially similar sensing arrangement as applicant, Morong would reasonably include each of the above features are properties of the system), (Figure 3).
As to Claim 36,
Morong discloses where an associated measurement switch is enabled for approximately a quarter of a resonant cycle time for the capacitor and the associated inductor (Paragraph [0027] / note that the amount of time the switch is enabled is being interpreted to be approximately a quarter of a resonant cycle time for the capacitor and the associated inductor).
As to Claim 37,
Morong discloses the inductor first terminal is connected to the capacitor first terminal and the inductor second terminal is connected to the measurement switch (Figures 1, 3, and 7 / note these elements are all electrically connected).
As to Claim 38,
Morong discloses where, during each canonical cycle, the pre- charge switch is sequentially closed and opened, after which the measurement switch is sequentially closed and opened for each movable surface, the capacitor voltage read during an interval the measurement switch is closed (Paragraphs [0027], [0031], [0036]), (Figures 1,3,7 / note during each cycle, the above switches are opened and closed as claimed and are capable of being opened and closed as claimed, and the capacitor voltage is read when the transistor Q3,Q3a is closed).
As to Claim 40,
Morong discloses where at least one of the pre-charge switch or the measurement switch is a field effect transistor (Figures 1,3,7 / note each switch is a field effect transistor).
As to Claim 41,
Morong discloses A multiplexed movable surface sensor for a plurality of movable surfaces comprising: a capacitor (C1) having a first terminal and a second terminal (Figures 1, 3, 7), the capacitor charged by a pre-charge switch (Q2a and/or Q2b)  when the pre-charged switch is closed (Paragraphs [0027], [0031], [0036] / note that when the above switches are closed, the capacitor will charge, and note that there is no requirement that the above “when” condition be invoked, and the prior art also discloses the claim feature when this condition is not invoked), a plurality of movable surfaces (Paragraphs [0009], [0010] / note the device of Figures 1,3,7 is intended for each key of a keyboard, and where the keys are the moveable surfaces), each said moveable surface having an associated loss element (shunt) mechanically attached to the moveable surface (Paragraphs [0011],[0031] / note the loss element must be attached to the moveable surface (key)), the associated loss element magnetically coupled to an associated inductor (L) generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element (Paragraphs [0011], [0027] / note that when using the magnetic shunt, the magnetic field generated by the coil will induce eddy currents in the shunt), (Figures 1,3,7); the eddy currents changing an electrical property of the inductor when in proximity to the loss element (Paragraph [0027] / note this is a property of the system), each associated inductor having a first terminal connected to the first capacitor terminal (Figures 1, 3, 7), the inductor having a second terminal connected to a measurement switch (Q3,Q3a) coupling the inductor second terminal to the capacitor second terminal when the measurement switch is closed (Figures 1,3,7 / note the terminals of the inductor and note that each element is electrically connected), (Paragraphs [0027], [0031], [0036] / note the prior art discloses the above feature when the switch is closed, but also discloses the claim feature when the condition of closing the switch is note invoked), the pre-charge switch closed during a first interval until the capacitor is charged (Paragraph [0027] / note the capacitor is charged by the current in the system and that switch is necessary for the current and oscillations to exist in order to charge the capacitor), (Figure 3), the measurement switch thereafter closed for a measurement interval of time and thereafter opened  (Paragraph [0027] / note switch Q3,Q3a is closed when the oscillations weaken but will reopen when the oscillations strengthen); reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance between an associated inductor and an associated loss element (Paragraphs [0031], [0036]), (Figure 3,/ note any of the positional values, and note the output of the inductor and related capacitor must include the capacitor voltage and is essentially read because an output at the OUT terminal will appear that is directly related to the capacitor voltage), and further like applicant’s disclosed invention, the output of the resonant circuit is directly dependent on the distance between the inductor and the loss element, and this value, converted to a digital form, has an amplitude that is reasonably a representation of the distance from the inductor to the loss element as claimed).
5Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Morong (US 2012/0055320) in view of Bauer et al. (Bauer) (US 2008/0106273).
As to Claims 24, 32, and 33,
Morong does not disclose the loss element is a metallic tape, the associated loss element of a movable surface is a metallic tape,  the metallic tape is copper or aluminum.  
Bauer discloses the loss element (86), (88) is a metallic tape (Paragraph [0151]), the associated loss element of a movable surface is a metallic tape,  the metallic tape is copper or aluminum (Paragraph [0151]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Morong to include the loss element is a metallic tape, the associated loss element of a movable surface is a metallic tape,  the metallic tape is copper or aluminum as taught by Bauer in order to advantageously allow the detectable material to be mounted on, applied to, or integrated with existing structures for which the detection of the position of these structures is desired (Paragraph [0151]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 5,187,315 to Muramatsu et al.,  2) US 4,838,139 to Fiori, Jr, and 3) US 4,425,511 to Brosh which all disclose an inductive sensing system for keys of a keyboard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858